PER CURIAM.
Geraldine and Christopher Blakely (the "Blakelys") appeal a non-final order compelling them to participate in appraisal in their first-party property insurance dispute with First Protective Insurance Company ("FPIC"). Pursuant to FPIC's commendable partial confession of error, we hereby reverse the trial court's order compelling appraisal before conducting an evidentiary hearing.1 See Universal Prop. & Cas. Ins. Co. v. Abbott, 63 So.3d 924 (Fla. 3d DCA 2011), citing *1201Citizens Prop. Ins. Corp. v. Maytin, 51 So.3d 591 (Fla. 3d DCA 2010) ; Citizens Prop. Ins. Corp. v. Galeria Villas Condo. Ass'n, Inc., 48 So.3d 188, 191 (Fla. 3d DCA 2010). We therefore remand this cause for further proceedings, including a properly noticed evidentiary hearing.
Reversed and remanded with instructions.

We dismiss the remaining assignments of error, without prejudice for the Blakelys to file a petition for writ of mandamus in the event they fail to obtain rulings on the pending discovery motions prior to the evidentiary hearing on remand. See Lakeshore Townhomes Condo. Ass'n v. Bush, 664 So.2d 1170 (Fla. 4th DCA 1995) ("While mandamus is not available to compel a judge to rule a particular way, it is appropriate to compel some ruling.").